Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 1 of 9 PageID 428




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION



KAUFFMAN

               Plaintiff(s),

v.                                                      Case No. 3: 20-cv-17-J-34JBT


TRANS HIGH CORPORATION, et ano


           Defendant(s).
______________________________________

                                  CASE MANAGEMENT REPORT

       The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):


                      DEADLINE OR EVENT                                AGREED DATE
 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.
 26(a)(1))
 [Court recommends 30 days after CMR meeting]                              10/16/20
 Certificate of Interested           Persons      and    Corporate
 Disclosure Statement
 [all parties are directed to complete and file the attached]              10/16/20
 Motions to Add Parties or to Amend Pleadings                                    11/16/20
 Disclosure of Expert Reports                                              Plaintiff 2/5/21
 Plaintiff:                                                            Defendant 2/19/21
 Defendant:
 Discovery Deadline                                                                3/31/21
 [Court recommends 5 months before trial to allow time for
 dispositive motions to be filed and decided; all discovery must be
 commenced in time to be completed before this date]
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 2 of 9 PageID 429




                      DEADLINE OR EVENT                                     AGREED DATE
 Dispositive and Daubert Motions                                                      4/30/21
 [Court requires 4 months or more before trial term begins]

 Trial Term Begins                                                        September , 2021
 [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of filing
 complaint in most Track Two cases, and within 2 years in all Track
 Two cases; trial term must not be less than 4 months after
 dispositive motions deadline (unless filing of such motions is
 waived). Trials before the District Judge will generally be set on a
 rolling trial term toward the beginning of each month, with a Final
 Pretrial Conference to be set by the Court the preceding month. If
 the parties consent to trial before the Magistrate Judge, they will be
 set for a date certain after consultation with the parties]

 Estimated Length of Trial [trial days]                                                      5
 Jury / Non-Jury                                                                          Jury
                                                                            (Defendants do not
                                                                                     consent)
 Mediation                                                                (Defendants Request
 Deadline:                                                                Random Selection by
                                                                                   the Judge)
 Mediator:
 Address:


 Telephone:

 [Mediation is mandatory in most Track Two cases; Court
 recommends either 2 - 3 months after CMR meeting, or just after
 discovery deadline; if the parties do not so designate, the Court will
 designate the mediator and the deadline for mediation. A list of
 certified mediators is available on the Court’s website and from the
 Clerk’s Office.]

 All Parties Consent to Proceed Before Magistrate Judge                          Yes____
 If yes, the parties shall complete and all counsel and/or                         No__X__
 unrepresented parties shall execute the attached Form AO-85.




I.     Meeting of Parties

       Lead counsel shall meet in person or, upon agreement of all parties, by telephone.

(If all parties agree to conduct the case management conference by telephone, they may

do so without filing a motion with the Court.) Pursuant to Local Rule 3.05(c)(2)(B) or
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 3 of 9 PageID 430




(c)(3)(A), a meeting was held on August 17, 2020 at 11:00 am and was attended by:



              Name                                     Counsel for (if applicable)

       Darren Spielman                                         Plaintiff

       Mike Kapin                                              Defendants



II.    Preliminary Pretrial Conference

       Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences are

mandatory in Track Three cases.

       Track Two cases:      Parties (check one) [_X_] request       [__] do not request a

preliminary pretrial conference before entry of a Case Management and Scheduling Order

in this Track Two case. Unresolved issues to be addressed at such a conference include:

___Defendants Object to the Entry of ESI protocols in this Case Management and

Scheduling Order ________________________________ ______________________

III.   Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       The parties (check one) [__] have exchanged [_X_] agree to exchange information

described in Fed.R.Civ.P. 26(a)(1)(A) - (D) on or by October 16, 2020.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.     Certificate of Interested Persons and Corporate Disclosure Statement

       This Court makes an active effort to screen every case in order to identify parties

and interested corporations in which the assigned judge may be a shareholder, as well as

for other matters that might require consideration of recusal. Therefore, each party,

governmental party, intervenor, non-party movant, and Rule 69 garnishee shall file and
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 4 of 9 PageID 431




serve within fourteen (14) days from that party’s first appearance a Certificate of

Interested Persons and Corporate Disclosure Statement using the attached mandatory

form. No party may seek discovery from any source before filing and serving a Certificate

of Interested Persons and Corporate Disclosure Statement.                All papers, including

emergency motions, are subject to being denied or stricken unless the filing party has

previously filed and served its Certificate of Interested Persons and Corporate Disclosure

Statement. Any party who has not already filed and served the required certificate is

required to do so immediately. Each party has a continuing obligation to file and serve

an amended Certificate of Interested Persons and Corporate Disclosure Statement within

eleven days of 1) discovering any ground for amendment, including notice of case

reassignment to a different judicial officer; or 2) discovering any ground for recusal or

disqualification of a judicial officer. A party should not routinely list an assigned district

judge or magistrate judge as an “interested person” absent some non-judicial interest.

       B.     Discovery Plan/Deadline

       The parties shall not file discovery materials with the Clerk except as provided in

Local Rule 3.03. Parties should exchange discovery in the most efficient way, which

usually means electronically. In propounding and responding to discovery, the parties are

directed to consult and comply with the Federal Rules of Civil Procedure, the Local Rules

of the United States District Court for the Middle District of Florida, and the Middle District

of   Florida’s    Discovery     Handbook,       available    on    the     Court's   website:

www.flmd.uscourts.gov/forms/Civil/2015-Civil_Procedure_Handbook.pdf. Each party shall

timely serve discovery requests so that the rules allow for a response prior to the discovery

deadline. The Court may deny as untimely all motions to compel filed after the discovery
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 5 of 9 PageID 432




deadline or those that fail to comply with the meet and confer requirements contained in

Local Rule 3.01(g). The Court notes that the words "confer" and "good faith" contemplate

the parties will exchange thoughts and arguments to try to resolve an issue and will not

simply engage in unilateral noticing that a motion will be filed. In addition to agreeing to

comply with the above, the parties agree as follows:

       The Parties agree to work together regarding obtaining admissions of fact and

documents, to the extent possible, to avoid unnecessary proof including stipulation(s)

regarding authenticity of documents. Counsel will confer after the applicable discovery

cut-off date, but before the pretrial conference to discuss stipulations regarding the

authenticity of documents and the need for advance rulings from the Court on the

admissibility of evidence. At this time, the need for advance rulings on the admissibility of

evidence is unknown.

       Plaintiff intends on propounding requests for admissions, requests for production,

and interrogatories. Plaintiff additionally intends on taking the deposition of corporate

representatives of each Defendant and 2-3 additional witnesses who are members of the

board of directors of Defendant(s).

       Defendants intend on propounding requests for admissions, requests for production,

and interrogatories. Defendant additionally intends on taking the deposition of Plaintiff and

reserves their right to additional depositions.

       C.     Confidentiality Agreements/Motions to File Under Seal

       Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a

public forum, and disfavors motions to file under seal. The Court will permit the parties to
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 6 of 9 PageID 433




file documents under seal only upon motion and order entered under Local Rule 1.09.

       The parties may reach their own agreement (without Court endorsement) regarding

the designation of materials as “confidential.”       The Court discourages unnecessary

stipulated motions for a protective order. The Court will enforce appropriate stipulated and

signed confidentiality agreements. See Local Rule 4.15. Each confidentiality agreement

or order shall provide, or shall be deemed to provide, that “no party shall file a document

under seal without first having obtained an order granting leave to file under seal on a

showing of particularized need.” With respect to confidentiality agreements, the parties

agree as follows: The parties in expect to stipulate to a two-tiered confidentiality

agreement, and will submit same within 20 days.




       D.     Disclosure or Discovery of Electronically Stored Information and

Assertion of Claims of Privilege

       Pursuant to Fed.R.Civ.P. 26(f)(3), the parties have made the following agreements

regarding the disclosure and discovery of electronically stored information as well as the

assertion of claims of privilege or protection of trial preparation materials after production:

       The parties also agree that the protocol for the production of electronically stored

documents is that the documents will be collected by the respective parties and then

received by counsel for subsequent review, privilege determinations, and production. The

process of gathering documents, electronically stored or otherwise, the review of the

documents by the respective parties counsel, and the production of documents will

transpire within the discovery response times allocated by the Federal Rules.
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 7 of 9 PageID 434




The parties further agree that all documents to be produced shall be sequentially

numbered with a unique alpha prefix for each party. All deposition exhibits will be

sequentially numbered throughout the litigation, and not separately numbered in each

deposition. The parties specifically agree that all discovery requests and responses shall

be delivered electronically to the other party, unless such discovery responses are not

reasonably capable of being provided electronically, or the receiving party specifically

requests the discovery request and/or response as a hard copy service.

       Proposed additional ESI language by Plaintiff, which Defendants object to: To

the extent possible, the parties will work to develop a mutually agreeable list of search

terms, which will be then used to limit the amount of electronically stored information

("ESI") that must be reviewed for production. The parties will consult with each other prior

to production of ESI regarding whether production should be in electronic form, by hard

copy format or both. The parties understand that the potential exists for either part to

request certain information in native format, which the parties will confer over at the

appropriate time. The parties do not waive any objections whatsoever that the parties may

have (including but not limited to relevance, overbreadth, or other objections) to the

production of the foregoing ESI.



V.     Mediation

       Absent a Court order to the contrary, the parties in every case will participate in

Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The

parties cannot agree on a mediator from the Court’s approved list of mediators as set forth

in the table above, and request that the Court designate a mediator and a deadline for
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 8 of 9 PageID 435




mediation.

VI.   Requests for Special Handling

      Requests for special consideration or handling (requests may be joint or unilateral):

____________________________________________________________________

____________________________________________________________________

__________________________________________________________________


/s/Darren Spielman
Darren Spielman, Esq. (FL Bar No 10868)
DSpielman@Conceptlaw.com
Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
RKain@Conceptlaw.com
The Concept Law Group, P.A.
6400 N. Andrews Ave., Suite 500
Fort Lauderdale, Fl 33309
ph: 754-300-1500
fax: 754-300-1501
Counsel for Plaintiff


/s/ Michael J. Kapin
Michael J. Kapin (pro hac vice)
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
mikekapin@gmail.com

/s/ Samuel M. Sheldon
THE BEHAR LAW FIRM, P.A.
Attorneys for Defendants
3323 N.E. 163rd Street, Suite 402
North Miami Beach, FL 33160
Tel: (786) 735-3300
Fax: (786) 735-3307
hrb@beharlegal.com
sms@beharlegal.com
np@beharlegal.com
Case 3:20-cv-00017-MMH-JBT Document 38 Filed 09/29/20 Page 9 of 9 PageID 436




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 29, 2020, that the foregoing document is
being filed via ECF and served this day on all counsel of record identified below on the
Service List via email.
                                               By: /s/Darren Spielman
                                               Darren Spielman
